DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features must be shown or the feature(s) canceled from the claim(s):
Claim 48, lines 2-3: “wherein at least one antenna is affixed to the cover”.
Claim 52, lines 1-2: “wherein at least two second antennas are mounted onto a shared dielectric carrier, such as a plastic carrier”.
Claim 54: “a plurality of the first feeding cables wherein each first feeding cable is connected to a first antenna, - a plurality of the second feeding cables, wherein each second feeding cable is connected to a second antenna, and - a plurality of the third feeding cables, wherein each third feeding cable is connected to a third antenna, wherein the top surface of the ground plane is provided with a plurality of cable channels, wherein each cable channel is configured to accommodate at least a part of at least one feeding cable, and wherein each cable channel extends from an antenna to a cable feed-through opening applied in the ground plane”.
Claim 55: “a plurality of parasitic elements mounted onto the top surface of the ground plane, wherein in between a plurality of adjacent antennas relating to different MIMO pairs, at least one parasitic element, preferably formed by a metallic pin, is positioned”.
Claim 56: “wherein each second antenna comprises: - a substantially flat, dielectric substrate, - a conductive central feeding point, - at least three folded dipole elements applied onto an upper side of said substrate, each folded dipole element comprising: - a loop-shaped first conductor including a first curved inner conductor part and a first curved outer conductor part, wherein outer ends of the first inner conductor part are connected to respective outer ends of the first outer conductor part, and - a first conductive dipole branch and a conductive second dipole branch, both dipole branches being connected, respectively, to different segments of said first inner conductor part, wherein both dipole branches are also connected to said central feeding point, wherein the conductors of the folded dipole elements are arranged in a substantially circular arrangement”.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Objections
Claims 1-58 are objected to because of the following informalities:  
Claim 1, line 1: “Multiple-Input, Multiple-Output ("MIMO") antenna system” should read “A Multiple-Input, Multiple-Output ("MIMO") antenna system”.
Claim 1, lines 5, 8 and 11: “said ground plane” should read “said conductive ground plane”.
Claim 1, line 6: “and/or the 2.4 GHz frequency band, and” should read “and/or the 2.4 GHz frequency band,” because the next limitation is not the last limitation.
Claims 40-58, line 1: “Antenna system according to claim 39” should read “The MIMO antenna system according to claim 39”.
Claim 46, lines 1-2: “the first MIMO” should read “the first MIMO pair”.
Claim 47, line 2: “the ground plane” should read “the conductive ground plane”
Claim 48, lines 1 and 2: “the antenna system” should read “the MIMO antenna system”
Claim 49: the claim language is ambiguous. It is not clear how the first MIMO pair can include the third MIMO pair, and the third MIMO pair can include the second MIMO pair. Examiner can understand what Applicant means based on the specification (page 4, line 30-31) and the drawings that the surface created by the first MIMO pair contains the third MIMO pair and the second MIMO pair is located inside the surface defined by the third MIMO but the claim language should be revised to clarify what Applicant means. For the purpose of examination, Examiner interprets the claim as the third MIMO pair located inside the surface area bounded by the first antennas of the first MIMO pair and the second MIMO pair located inside the surface area bounded by the third antennas of the third MIMO pairs.
Claim 50, line 3: “a equilateral convex” should read “an equilateral convex”
Claim 54, lines 7 and 10: “the ground plane” should read “the conductive ground plane”.
Claim 55, line 2: “the ground plane” should read “the conductive ground plane”.
Claim 56, line 4: “said substrate” should read “said substantially flat, dielectric substrate”.
Claim 56, lines 4-5: “each folded dipole element” should read “each of the at least three folded dipole elements”.
Claim 56, line 7: “the first inner conductor part” should read “the first curved inner conductor part”.
Claim 56, line 8: “the first outer conductor part” should read “the first curved outer conductor part”.
Claim 56, lines 9-10 and 11: “both dipole branches” should read “both of the conductive dipole branches”.
Claim 56, line 10: “said first inner conductor part” should read “said first curved inner conductor part”.
Claim 56, line 11: “said central feeding point” should read “said conductive central feeding point”.
Claim 56, line 12: “of the folded dipole element” should read “of the at least three folded dipole elements”.
Claim 57, line 1: “Wireless device” should read “A wireless device”.
Claim 57, line 2: “at least one antenna system” should read “at least one of the MIMO antenna systems”.
Claim 58, line 1: “Wireless communication system” should read “A wireless communication system”.
Claim 58, line 1: “a plurality of antennas systems” should read “a plurality of the MIMO antenna systems”.
Appropriate correction is required.

General Objection
Claims 39-58, drawings and specification are objected because the terminology is contrary to its ordinary meaning. The term “pair” means two but the drawings show four antennas and a few areas in the specification indicate that a MIMO pair comprises four antennas.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-41, 47-48 and 50-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation " wherein said first MIMO pair of first antennas and at least a part of said third MIMO pair of third antennas are mutually integrated" in lines 1-2. The term “mutually integrated” is not clearly defined. It is not clear how the first MIMO pair and the third MIMO pair mutually integrated, if they are physically integrated or electrically coupling or something different. For the purpose of examination, Examiner interprets mutually integrated as “sharing the conductive ground plane”.
Claim 40 recites the limitation "a plurality of first antennas" in line 3. It is not clear if Applicant means “a plurality of the first antennas of the first MIMO pair” recited in claim 39 or something different. For the purpose of examination, Examiner interprets it as “a plurality of the first antennas of the first MIMO pair”.
Claim 40 recites the limitation "configured to operate in the 6 GHz frequency band" in line 3. This limitation conflicts with the limitation in claim 1, lines 5-6 “configured to operate in the 5 GHz frequency band and/or the 2.4 GHz frequency band”. The claim should be revised to avoid indefiniteness. For the purpose of examination, Examiner interprets the term as best understood.
Claim 41 recites the limitation " wherein said second MIMO pair of second antennas and at least a part of said third MIMO pair of third antennas are mutually integrated" in lines 1-2. The term “mutually integrated” is not clearly defined. It is not clear how the first MIMO pair and the third MIMO pair mutually integrated, if they are physically integrated or electrically coupling or something different. For the purpose of examination, Examiner interprets mutually integrated as “sharing the conductive ground plane”.
Claim 41 recites the limitation "a plurality of second antennas" in line 3. It is not clear if Applicant means “a plurality of the second antennas of the second MIMO pair” recited in claim 39 or something different. For the purpose of examination, Examiner interprets it as “a plurality of the second antennas of the second MIMO pair”.
Claim 41 recites the limitation "configured to operate in the 6 GHz frequency band" in line 3. This limitation conflicts with the limitation in claim 1, lines 8-9 “configured to operate in the 5 GHz frequency band and/or the 2.4 GHz frequency band”. The claim should be revised to avoid indefiniteness. For the purpose of examination, Examiner interprets the term as best understood.

Claim 47 recites the limitation "at least one antenna" in line 1. It is not clear if Applicant means “at least one of the antennas of the MIMO pairs” recited in claim 1 or something different. For the purpose of examination, Examiner interprets it as “at least one of the antennas of the MIMO pairs”.

Claim 48 recites the limitation "at least one antenna" in lines 2-3. It is not clear if Applicant means “at least one of the antennas of the MIMO antenna system” previously recited or something different. For the purpose of examination, Examiner interprets it as “at least one of the antennas of the MIMO antenna system”.

Regarding claim 50, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 51 recites the limitation “the first antennas” in line 1. It is not clear if Applicant means “the first antennas of the first MIMO pair” or something different. For the purpose of examination, Examiner interprets it as “the first antennas of the first MIMO pair”.
Claim 51 recites the limitation “the second antennas” in lines 2-3. It is not clear if Applicant means “the second antennas of the second MIMO pair” or something different. For the purpose of examination, Examiner interprets it as “the second antennas of the second MIMO pair”.

Claim 52 recites the limitation "at least two second antennas" in line 1. It is not clear if Applicant means “at least two of the second antennas of the second MIMO pair” or something different. For the purpose of examination, Examiner interprets it as “at least two of the second antennas of the second MIMO pair”.
Regarding claim 52, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 53 recites the limitation "at least one third antenna" in line 1. It is not clear if Applicant means “at least one of the third antennas of the third MIMO pair” or something different. For the purpose of examination, Examiner interprets it as “at least one of the third antennas of the third MIMO pair”.

Claim 54 recites the limitation "a plurality of the first feeding cables" in line 2. There is insufficient antecedent basis for this limitation in the claim. There is no first feeding cables recited previously. For the purpose of examination, Examiner interprets it as “a plurality of first feeding cables”.
Claim 54 recites the limitation "wherein each first feeding cable is connected to a first antenna" in line 2-3. It is not clear if Applicant means “wherein each of the plurality of first feeding cables is connected to each of the first antennas of the first MIMO pair” or something different. For the purpose of examination, Examiner interprets it as “wherein each of the plurality of first feeding cables is connected to each of the first antennas of the first MIMO pair”.
Claim 54 recites the limitation "a plurality of the second feeding cables" in line 4. There is insufficient antecedent basis for this limitation in the claim. There is no second feeding cables recited previously. For the purpose of examination, Examiner interprets it as “a plurality of second feeding cables”.
Claim 54 recites the limitation "wherein each second feeding cable is connected to a second antenna" in lines 4-5. It is not clear if Applicant means “wherein each of the plurality of second feeding cables is connected to each of the second antennas of the second MIMO pair” or something different. For the purpose of examination, Examiner interprets it as “wherein each of the plurality of second feeding cables is connected to each of the second antennas of the second MIMO pair”.
Claim 54 recites the limitation "a plurality of the third feeding cables" in line 6. There is insufficient antecedent basis for this limitation in the claim. There is no third feeding cables recited previously. For the purpose of examination, Examiner interprets it as “a plurality of third feeding cables”.
Claim 54 recites the limitation "wherein each third feeding cable is connected to a third antenna" in line 6-7. It is not clear if Applicant means “wherein each of the plurality of third feeding cables is connected to each of the third antennas of the third MIMO pair” or something different. For the purpose of examination, Examiner interprets it as “wherein each of the plurality of third feeding cables is connected to each of the third antennas of the third MIMO pair”.
Claim 54 recites the limitation " wherein each cable channel is configured to accommodate at least a part of at least one feeding cable, and wherein each cable channel extends from an antenna" in lines 8-9. It is not clear if Applicant means “wherein each of the plurality of cable channels is configured to accommodate at least a part of at least one of the feeding cables, and wherein each of the plurality of cable channels extends from one of the antennas of the MIMO antenna system” or something different. For the purpose of examination, Examiner interprets it as “wherein each of the plurality of cable channels is configured to accommodate at least a part of at least one of the feeding cables, and wherein each of the plurality of cable channels extends from one of the antennas of the MIMO antenna system”.

Claim 55 recites the limitation "at least one parasitic element" in lines 3-4. It is not clear if Applicant means “at least one of the plurality of parasitic elements” recited previously or something different. For the purpose of examination, Examiner interprets it as “at least one of the plurality of parasitic elements”.

Claim 56 recites the limitation "each second antenna" in line 1. It is not clear if Applicant means “each of the second antennas of the second MIMO pair” recited in claim 39 or something different. For the purpose of examination, Examiner interprets it as “each of the second antennas of the second MIMO pair”.
Claim 56 recites the limitation "a loop-shaped first conductor" in line 6. There is no second conductor recited in the claim. For the purpose of examination, Examiner interprets it as “a loop-shaped conductor”.
Claim 56 recites the limitation "the conductors" recited in line 12.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if Applicant means “the loop-shaped conductors” previously recited or something different. For the purpose of examination, Examiner interprets it as “the loop-shaped conductors”.

Regarding claim 57, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39-45, 47, 49-50 and 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Jervis et al, US Pub. 20160064830A (hereinafter Jervis).
Regarding claim 39, Jervis discloses Multiple-Input, Multiple-Output ("MIMO") antenna system for IEEE 802.11 WiFi communications, comprising: 
a conductive ground plane (Fig. 3: ground plane 306), 
a first MIMO pair of first antennas, mounted onto and/or configured to co-act with a top surface of said ground plane, and configured to operate in the 5 GHz frequency band and/or the 2.4 GHz frequency band (Fig. 3 below: antennas 310 mounted on top surface of the ground plane and configured to operate in 2.4 GHz, see para [0040]), and 
a second MIMO pair of second antennas mounted onto and/or configured to co-act with the top surface of said ground plane, and configured to operate in the 5 GHz frequency band and/or the 2.4 GHz frequency band (Fig. 3: antennas 340 mounted on top surface of the ground plane and configured to operate in 5 GHz, see para [0040]), and 
a third MIMO pair of third antennas mounted onto and/or configured to co-act with the top surface of said ground plane (Fig. 3: antennas 320 mounted on top surface of the ground plane).
Although Jervis does not disclose the third MIMO pair of third antennas configured to operate in the 6 GHz frequency band, Jervis disclose the third MIMO pair of third antennas configured to operate in the 5 GHz frequency band and the antennas can have different operating frequency band (see para [0040]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the operating frequency band of the third MIMO pair of the antennas as taught in Jervis to 6 GHz, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The motivation stems from the need to achieve the desired operating frequency.
Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform. In this case the prior art applied herein is construed as at least possessing such ability.
[AltContent: arrow][AltContent: textbox (Second antennas)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Third antennas)][AltContent: textbox (First antennas)][AltContent: oval]
    PNG
    media_image1.png
    717
    1124
    media_image1.png
    Greyscale


Regarding claim 40, as best understood, Jervis further discloses wherein said first MIMO pair of first antennas and at least a part of said third MIMO pair of third antennas are mutually integrated (Fig. 3: antennas 310 and antennas 340 are sharing the ground plane 306).
Although Jervis does not disclose a plurality of first antennas is configured to operate in the 6 GHz frequency band, Jervis disclose the first antennas configured to operate in the 2.4 GHz frequency band and the antennas can have different operating frequency band (see para [0040]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the operating frequency band of the third MIMO pair of the antennas as taught in Jervis to 6 GHz, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The motivation stems from the need to achieve the desired operating frequency.
Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform. In this case the prior art applied herein is construed as at least possessing such ability.
Regarding claim 41, as best understood, Jervis further discloses wherein said second MIMO pair of second antennas and at least a part of said third MIMO pair of third antennas are mutually integrated (Fig. 3: antennas 320 and antennas 340 are sharing the ground plane 306).
Although Jervis does not disclose a plurality of second antennas is configured to operate in the 6 GHz frequency band, Jervis disclose the second antennas configured to operate in the 5 GHz frequency band and the antennas can have different operating frequency band (see para [0040]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the operating frequency band of the third MIMO pair of the antennas as taught in Jervis to 6 GHz, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The motivation stems from the need to achieve the desired operating frequency.
Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform. In this case the prior art applied herein is construed as at least possessing such ability.
Regarding claim 42, Jervis further discloses wherein the antennas of at least two different MIMO pairs are polarized in different directions (para [0036]: antennas 310 maybe vertically polarized and antennas 340 may be horizontally polarized).
Regarding claim 43, Jervis further discloses wherein the first antennas of the first MIMO pair are vertically polarized (para [0036]: antennas 310 maybe vertically polarized).
Regarding claim 44, Jervis further discloses wherein the second antennas of the second MIMO pair are horizontally polarized (para [0036]: antennas 340 may be horizontally polarized).
Regarding claim 45, Jervis further discloses wherein the third antennas of the third MIMO pair are vertically polarized (para [0036]: antennas 320 maybe vertically polarized).
Regarding claim 47, as best understood, Jervis further discloses wherein at least one of the antennas of the MIMO pairs is mounted on the ground plane (Fig. 3: antennas 310, 320 and 340 are mounted on the ground plane 306).
Regarding claim 49, Jervis further discloses wherein the first MIMO pair encloses the third MIMO pair, and wherein the third MIMO pair encloses the second MIMO pair (fig. 3 below: the area in the dotted lines of antennas 310 encloses antennas 320, and the area in the solid lines of antennas 320 enclose antennas 340).
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    717
    1124
    media_image2.png
    Greyscale


Regarding claim 50, as best understood, Jervis further discloses wherein the antennas of each MIMO pair mutually define a MIMO pair related polygonal shape, preferably a convex polygonal shape, more preferably a regular convex polygonal shape, most preferably a equilateral convex polygonal shape, such as a square or diamond shape (fig. 3 above: antennas 310 define a diamond shape and antennas 340 define a square configuration, see para [0039]), and wherein the size and/or orientation of at least two MIMO pair related polygonal shapes mutually differ (fig. 3: antennas 310, 320 and 340 are different in size and orientation).
Regarding claim 57, as best understood, Jervis further discloses wireless device, such as a wireless access points (AP), a router, a gateway, and/or a bridge, comprising at least one antenna system according to claim 39 (fig. 1, para [0020], [0028]: wireless network device 110, such as an access point, a bridge, comprising antenna array assembly 150).
Regarding claim 58, Jervis further discloses wireless communication system, comprising a plurality of antenna systems according to claim 39 (Fig. 1, para [0028]: wireless local area network 110 that features one or more access points 110-112 which implies that comprising plurality of antenna systems).

Claims 46, 51 and 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Jervis as applied to claim 39 above, and further in view of Caratelli et al, US 20200303807A1 (hereinafter Caratelli).
Regarding claim 46, Jervis does not disclose wherein the first antennas of the first MIMO are configured to operate as dual-band antennas in both the 5 GHz frequency band and the 2.4 GHz frequency band.
Caratelli discloses wherein the first antennas of the first MIMO are configured to operate as dual-band antennas in both the 5 GHz frequency band and the 2.4 GHz frequency band (para [0005]: a first MIMO configured to operate in the 5 GHz frequency band and the 2.4 GHz frequency band which implies that the first antennas of the first MIMO pair are dual-band antennas).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the dual-band antennas as taught in Caratelli to the antenna system as taught in Jervis for the purpose of providing a stable wireless connection when the operating frequency band is switched.
Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform. In this case the prior art applied herein is construed as at least possessing such ability.
Regarding claim 51, as best understood, Jervis further discloses wherein the second antennas are configured to operate solely in the 5 GHz frequency band (para [0040]: antennas 340 configured to operate in 5 GHz).
Jervis does not disclose wherein the first antennas are configured to operate both in the 5 GHz frequency band and the 2.4 GHz frequency band. 
Caratelli discloses wherein the first antennas are configured to operate both in the 5 GHz frequency band and the 2.4 GHz frequency band (para [0005]: a first MIMO configured to operate in the 5 GHz frequency band and the 2.4 GHz frequency band).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the first antennas operating both frequency bands as taught in Caratelli to the antenna system as taught in Jervis for the purpose of providing a stable wireless connection when the operating frequency band is switched.
Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform. In this case the prior art applied herein is construed as at least possessing such ability.
Regarding claim 54, as best understood, Jervis further discloses wherein the antenna system comprises:
a plurality of the first feeding cables, wherein each first feeding cable is connected to a first antenna (Fig. 3: plurality of power cables 330, wherein each power cable is connected to each antenna 310),
a plurality of the second feeding cables, wherein each second feeding cable is connected to a second antenna (Fig. 5A, para [0042]: plurality of feed lines 5201A-5204A, wherein each feed lines 5201A-5204A connected to antennas 340), and
a plurality of the third feeding cables, wherein each third feeding cable is connected to a third antenna (Fig. 3: plurality of power cables 330, wherein each power cable is connected to each antenna 320)
Jervis does not disclose wherein the top surface of the ground plane is provided with a plurality of cable channels, wherein each cable channel is configured to accommodate at least a part of at least one feeding cable, and wherein each cable channel extends from an antenna to a cable feed-through opening applied in the ground plane.
Caratelli discloses wherein the top surface of the ground plane is provided with a plurality of cable channels (Fig. 1: the top surface of ground plane 101 is provided with a plurality of cable channels 104), wherein each cable channel is configured to accommodate at least a part of at least one feeding cable (para [0068, line 15-21: each cable channel 104 is configured to accommodate at least a part of at least one feeding cable), and wherein each cable channel extends from an antenna to a cable feed-through opening applied in the ground plane (Fig. 1: cable channel 104 extends from an antenna 102, 103 to a cable feed-through opening 105 applied in the ground plane 101, see para [0068], line 15-21).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include cable channels as taught in Caratelli to the antenna system as taught in Jervis for the purpose of securing the feeding cable and preventing disconnection (Caratelli, para [0008]).
Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform. In this case the prior art applied herein is construed as at least possessing such ability.
Regarding claim 55, as best understood, Jervis does not disclose wherein the antenna system comprises a plurality of parasitic elements mounted onto the top surface of the ground plane, wherein in between a plurality of adjacent antennas relating to different MIMO pairs, at least one parasitic element, preferably formed by a metallic pin, is positioned.
Caratelli discloses wherein the antenna system comprises a plurality of parasitic elements (Fig. 1, para [0068], page 5, line 5-9: the antenna system 100 comprises multiple parasitic elements 108) mounted onto the top surface of the ground plane (Fig. 1, para [0068], page 5, line 5-9: mounted on top surface of ground plane 101), wherein in between a plurality of adjacent antennas relating to different MIMO pairs, at least one parasitic element (Fig. 1, para [0068], page 5, line 5-9: parasitic element 108 positioned between first antenna 102 and adjacent antenna 103), preferably formed by a metallic pin, is positioned (Fig. 1, para [0068], page 5, line 5-9: formed by a metallic pin).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include parasitic elements as taught in Caratelli for the purpose of improving the antenna’s performance and the isolation between different antennas in the MIMO antenna system because the exciting antenna will couple to the parasitic elements rather than the other antennas.
Regarding claim 56, as best understood, Jervis does not disclose wherein each second antenna comprises: - a substantially flat, dielectric substrate, - a conductive central feeding point, - at least three folded dipole elements applied onto an upper side of said substrate, each folded dipole element comprising: - a loop-shaped first conductor including a first curved inner conductor part and a first curved outer conductor part, wherein outer ends of the first inner conductor part are connected to respective outer ends of the first outer conductor part, and - a first conductive dipole branch and a conductive second dipole branch, both dipole branches being connected, respectively, to different segments of said first inner conductor part, wherein both dipole branches are also connected to said central feeding point, wherein the loop-shaped conductors of the folded dipole elements are arranged in a substantially circular arrangement.
Caratelli discloses wherein each second antenna comprises: 
a substantially flat, dielectric substrate (Fig. 5, para [0072]: a substantially flat, dielectric substrate 113), 
a conductive central feeding point (Fig. 5, para [0072]: a conductive central feeding point 114), 
at least three folded dipole elements applied onto an upper side of said substrate (Fig. 5, para [0072]: four folded dipole elements 115 applied onto an upper side of said substrate 113), each folded dipole element comprising:
a loop-shaped first conductor including a first curved inner conductor part and a first curved outer conductor part (Fig. 5, para [0072]: each loop-shaped first conductor 116 including a first curved inner conductor part 116a and a first curved outer conductor part 116b), wherein outer ends of the first inner conductor part are connected to respective outer ends of the first outer conductor part (Fig. 5, para [0072]: wherein outer ends of the first inner conductor part 116a are connected to respective outer ends of the first outer conductor part 116b), and 
a first conductive dipole branch and a conductive second dipole branch, both dipole branches being connected, respectively, to different segments of said first inner conductor part (Fig. 5, para [0072]: a first conductive dipole branch 117a and a second conductive dipole branch 117b, both dipole branches being connected, respectively, to different segments of said first inner conductor part 116a), wherein both dipole branches are also connected to said central feeding point (Fig. 5, para [0072]: wherein both dipole branches 117a, 117b are also connected to said central feeding point 114), wherein the loop-shaped conductors of the folded dipole elements are arranged in a substantially circular arrangement (Fig. 5, para [0072]: the loop-shaped conductors 116 of the folded dipole elements 115 being arranged in a substantially circular arrangement).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the antenna structure as taught in Caratelli to the antenna system as taught in Jervis for the purpose of achieving the desired radiation characteristics because different antenna shapes will generate different pattern and direction of radiating signals. Furthermore, this would be a matter of obvious design choice.

Claims 48 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Jervis as applied to claim 39 above, and further in view of Kim et al, US 20200194882A1 (hereinafter Kim).
Regarding claim 48, as best understood, Jervis further discloses wherein the antenna system comprises a cover configured to at least partially cover the antennas of the antenna system (Fig. 1, para [0033]: cover 120 configured to cover antenna assembly 150).
Jervis does not disclose wherein at least one of the antennas of the MIMO antenna system is affixed to the cover.
Kim discloses wherein at least one of the antennas of the MIMO antenna systems is affixed to the cover (Fig. 2: antennas 121-122 are affixed to cover 103).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide the cover as taught in Kim to the antenna system as taught in Jervis for the purpose of covering and protecting the antennas.
Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform. In this case the prior art applied herein is construed as at least possessing such ability.
Regarding claim 52, as best understood, Jervis does not disclose wherein at least two second antennas of the second MIMO pair are mounted onto a shared dielectric carrier, such as a plastic carrier.
Kim disclose wherein at least two second antennas of the second MIMO pair are mounted onto a shared dielectric carrier, such as a plastic carrier (Fig. 2: antennas 121-122 are mounted on cover 103).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide the antennas mounted on a plastic carrier as taught in Kim to the antenna system as taught in Jervis for the purpose of covering and protecting the antennas.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Jervis as applied to claim 39 above, and further in view of Ng et al, US20140320363A1 (hereinafter Ng).
Regarding claim 53, as best understood, Jervis does not disclose wherein at least one third antenna comprises a bottom section running parallel to the ground plane, and at least one top section, connected to said bottom section, and oriented perpendicularly with respect to said ground plane, wherein the top section comprises an elongated strip, positioned at a distance from the ground plane, and extending parallel to said ground plane, and wherein the top section comprises a cross-strip connected to a center portion of the elongated strip, wherein said cross-strip is orientated towards the bottom section of said third antenna, and wherein said cross-strip is positioned at a distance from the bottom section.
	Ng discloses wherein at least one third antenna comprises a bottom section running parallel to the ground plane (Fig. 2: antenna comprises a bottom section 106 running parallel to ground plane 226 of fig. 6, see para [0049]), and at least one top section, connected to said bottom section, and oriented perpendicularly with respect to said ground plane (Fig. 2: top section 110 connected to said bottom section 106 and oriented perpendicularly to ground plane 226), wherein the top section comprises an elongated strip, positioned at a distance from the ground plane, and extending parallel to said ground plane (Fig. 2: top section comprises elongate strip 102, positioned at a distance from the ground plane, and extending parallel to ground plane), and wherein the top section comprises a cross-strip connected to a center portion of the elongated strip (Fig. 2: top section comprises cross-strip 120 connected to center portion of 102), wherein said cross-strip is orientated towards the bottom section of said third antenna (Fig. 2: cross-strip 120 is oriented toward the bottom section 106), and wherein said cross-strip is positioned at a distance from the bottom section (Fig. 2: cross-strip 120 is positioned at a distance from the bottom section 106).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide the antenna structure as taught in Ng to the antenna system as taught in Jervis for the purpose of achieving the desired radiation characteristics because different antenna structure will generate different pattern and direction of radiating signals. Furthermore, this would be a matter of obvious design choice.
[AltContent: arrow][AltContent: textbox (Elongated strip)][AltContent: arrow][AltContent: textbox (Top section)]
[AltContent: arrow][AltContent: arrow][AltContent: oval] 
    PNG
    media_image3.png
    612
    1195
    media_image3.png
    Greyscale

[AltContent: textbox (Cross-strip)][AltContent: textbox (Bottom section)]
Citation of Pertinent Art
Boutayeb et al, US10797408 – MIMO system with 6GHz antennas
Liu et al, US 10003127B2 – MIMO system with inverted-F antenna
Chen et al, US20210320406 – MIMO system with isolation elements
Hartenstein, US 20180277928A1 – MIMO antenna array with three pairs
Li , US 20170250462A1 – Loop-shaped dipole, circular arrangement
Smith et al, US20140313093A1 – Loop-shaped dipole, circular arrangement
Ying et al, US20160204512A1 – Inverted-F antenna
Yoon et al, US 20140139393 – MIMO antenna device with cable channel

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/ANH N HO/Examiner, Art Unit 2845